     Case 1:18-cv-00551-AWI-BAM Document 41 Filed 08/04/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                           UNITED STATES DISTRICT COURT
 9                                 EASTERN DISTRICT OF CALIFORNIA

10

11       DONNY STEWARD,                                 Case No. 1:18-cv-00551-AWI-BAM (PC)
12                         Plaintiff,                   ORDER GRANTING DEFENDANTS’
                                                        MOTION FOR 30-DAY EXTENSION OF
13              v.                                      TIME TO FILE A RESPONSIVE PLEADING
14       IGBINOSA, et al.,                              (ECF No. 40)
15                         Defendants.                  RESPONSIVE PLEADING DUE ON OR
                                                        BEFORE SEPTEMBER 7, 2021
16

17            Plaintiff Donny Steward (“Plaintiff”) is a state prisoner proceeding pro se and in forma

18   pauperis in this civil rights action pursuant to 42 U.S.C. § 1983. This action proceeds on

19   Plaintiff’s first amended complaint against Defendants Igbinosa, Faria, Nelson, Lewis,

20   Brightwell, Cerda, and Hill for violations of the Eighth Amendment.

21            On July 7, 2021, Defendants Igbinosa, Faria, Lewis, Brightwell, Cerda, and Hill submitted

22   waivers of service of summons.1 (ECF No. 36.) Defendants Igbinosa, Faria, Lewis, Brightwell,

23   Cerda, and Hill’s (collectively, “Defendants”) responsive pleadings are therefore due on or before

24   August 9, 2021.2

25   1
       Summons were returned unexecuted as to Defendant Nelson on July 8, 2021, (ECF No. 37), and
26   Plaintiff was ordered to show cause why Defendant Nelson should not be dismissed from this
     action for failure to provide sufficient information to effectuate service, (ECF No. 38). Plaintiff’s
27   response is due on or before August 16, 2021. (ECF No. 38.)

28   2
         The original deadline for the filing of responsive pleadings was Sunday, August 7, 2021. (See
                                                          1
     Case 1:18-cv-00551-AWI-BAM Document 41 Filed 08/04/21 Page 2 of 2


 1          Currently before the Court is Defendants’ motion for a thirty-day extension of time to file

 2   a responsive pleading, filed August 4, 2021. (ECF No. 40.) Although Plaintiff has not had an

 3   opportunity to respond to Defendants’ motion, the Court finds a response unnecessary. Local

 4   Rule 230(l).

 5          A declaration of counsel filed in support of the request states that additional time is

 6   needed to investigate the case before filing the responsive pleading. (ECF No. 40.) Although

 7   counsel’s office requested copies of Plaintiff’s relevant medical records on June 21, 2021, the

 8   office gained access on July 30, 2021, and there are approximately 3,656 pages of medical

 9   records to review. Due to the voluminous number of records that must be reviewed, counsel

10   cannot complete the investigation and file a responsive pleading on behalf of Defendants before

11   the current deadline. Defendants therefore request a thirty-day extension of time, until September

12   5, 2021, for Defendants to respond to Plaintiff’s amended complaint. (Id.)

13          Having considered the request, the Court finds good cause to modify the briefing schedule

14   in this matter. Fed. R. Civ. P. 6(b). The Court further finds that Plaintiff will not be prejudiced

15   by the brief extension of time requested here. Finally, as September 5, 2021 falls on a Sunday

16   and September 6, 2021 is a holiday, the Court finds it appropriate to extend the deadline to

17   September 7, 2021.

18          Accordingly, Defendants’ motion for an extension of time to file a responsive pleading,

19   (ECF No. 40), is HEREBY GRANTED. Defendants Igbinosa, Faria, Lewis, Brightwell, Cerda,

20   and Hill shall file a responsive pleading on or before September 7, 2021.
21
     IT IS SO ORDERED.
22

23      Dated:      August 4, 2021                             /s/ Barbara   A. McAuliffe              _
                                                        UNITED STATES MAGISTRATE JUDGE
24

25

26
27
     ECF Nos. 32, 34.) As this deadline falls on a weekend, the deadline falls on the next day that is
28   not a weekend or a holiday, or Monday, August 9, 2021. Fed. R. Civ. P. 6(a)(C).
                                                      2
